Citation Nr: 1105132	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-08 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to 
include whether new and material evidence has been received to 
reopen a previously denied claim.  

2.  Entitlement to service connection for a bilateral foot 
disorder, to include whether new and material evidence has been 
received to reopen a previously denied claim.  

3.  Entitlement to service connection for a neck disorder, to 
include whether new and material evidence has been received to 
reopen a previously denied claim.  

4.  Entitlement to service connection for a low back disorder, to 
include whether new and material evidence has been received to 
reopen a previously denied claim.  

5.  Entitlement to service connection for a bilateral hand 
disorder, to include whether new and material evidence has been 
received to reopen a previously denied claim.  

6.  Entitlement to service connection for a psychiatric disorder 
other than posttraumatic stress disorder (PTSD), claimed as 
schizophrenia, to include whether new and material evidence has 
been received to reopen a previously denied claim.  

7.  Entitlement to service connection for PTSD, to include 
whether new and material evidence has been received to reopen a 
previously denied claim.  

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to service connection for a respiratory disorder 
to include chronic obstructive pulmonary disease.  

10.  Entitlement to service connection for a sleep disorder. 

11.  Entitlement to an increased evaluation in excess of 10 
percent for chronic bursitis, left patellae.  

12.  Entitlement to an increased evaluation in excess of 10 
percent for chronic bursitis, right patellae.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1977 to December 
1980. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied an evaluation in excess of 10 percent for 
the service-connected right and left knee disabilities, and 
denied service connection for eye problems, a bilateral foot 
condition, a neck condition, a low back condition, and a hand 
condition.  

Also on appeal are a January 2009 rating decision that denied 
service connection for hypertension, a respiratory disorder, 
PTSD, and schizophrenia, and an August 2009 rating decision that 
denied service connection for sleep problems.  

In the March 2007 and January 2009 rating decisions on appeal, 
the RO appears to have reopened the previously-denied claims of 
service connection and then denied the claim on the merits.  
Regardless of the RO's action, the Board must first determine 
whether the Veteran has submitted new and material evidence 
before evaluating the merits of the previously denied claims.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Without the submission of new and material evidence, the Board 
does not have jurisdiction to review the claims.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999).

The Veteran was scheduled for a hearing before a Veterans Law 
Judge in November 2010, but he did not appear.  In November 2010, 
shortly before his scheduled hearing, he submitted evidence 
indicating that he could not appear for his hearing due to 
receiving inpatient medical treatment.  He requested that the 
Board "Please proceed with [his] case."  His request for a 
hearing is accordingly deemed to be withdrawn.  See 38 C.F.R. § 
20.702(d) (2010).  

The Veteran has raised the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) in 
connection with his claim of service connection for a psychiatric 
disorder.  The issue, however, has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it must be referred to 
the AOJ for appropriate action.  

The issues of service connection for (1) an eye disorder; (2) a 
bilateral foot disorder;  (3) a neck disorder; (4) a low back 
disorder; (5) a bilateral hand disorder; (6) a psychiatric 
disorder other than PTSD; (7) PTSD; (8) hypertension; (9) a 
respiratory disorder; and (10) a sleep disorder; and the claims 
for an increased evaluation for (11) chronic bursitis, left 
patellae, and (12) chronic bursitis, right patellae,  are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In July 2008, VA received official service treatment records that 
existed and had not previously been associated with the claims 
file; the records are pertinent to the claims of service 
connection for an eye disorder; a bilateral foot disorder;  a 
neck disorder; a low back disorder; a bilateral hand disorder; a 
psychiatric disorder other than PTSD; and PTSD.  


CONCLUSIONS OF LAW

1. The criteria for reconsideration of the previously denied 
claim of service connection for an eye disorder on a de novo 
basis are met.  38 U.S.C.A. §§  5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).  

2.  The criteria for reconsideration of the previously denied 
claim of service connection for a bilateral foot disorder on a de 
novo basis are met.  38 U.S.C.A. §§  5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2010).  

3.  The criteria for reconsideration of the previously denied 
claim of service connection for a neck disorder on a de novo 
basis are met.  38 U.S.C.A. §§  5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).  

4.  The criteria for reconsideration of the previously denied 
claim of service connection for a low back disorder on a de novo 
basis are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).  

5.  The criteria for reconsideration of the previously denied 
claim of service connection for a bilateral hand disorder on a de 
novo basis are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2010).  

6.  The criteria for reconsideration of the previously denied 
claim of service connection for a psychiatric disorder other than 
PTSD on a de novo basis are met.  38 U.S.C.A. §§  5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2010).  

7.  The criteria for reconsideration of the previously denied 
claim of service connection for PTSD on a de novo basis are met.  
38 U.S.C.A. §§  5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Petition to Reopen

With specific regard to the claims of service connection for a 
psychiatric disorder, the RO originally denied service connection 
for a "nervous condition" in a June 1988 rating decision.  

With regard to the remaining claims to reopen, the RO in a 
January 2004 rating decision denied claims of service connection 
for a (1) neck disorder, (2) low back disorder, and (3) hand 
disorder.  Then, in a January 2006 rating decision, the RO denied 
claims of service connection for (1) an eye disorder and (2) a 
foot disorder.  

The Veteran did not submit a notice of disagreement (NOD) within 
one year of either the June 1988 rating decision, the January 
2004 rating decision, or the January 2006 rating decision.  
Because he did not timely appeal these rating decisions, they 
became final as to the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  20.302, 20.1103.  

Nonetheless, if at any time following issuance of a decision VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided a prior 
claim, VA will reconsider the claim.  See 38 C.F.R. 3.156(c).

Here, the evidence received after the June 1988, January 2004, 
and January 2006 rating decisions includes portions of the 
Veteran's personnel file, which were received and associated with 
the claims file in July 2008.  Also, in June 2007, the Veteran 
submitted a copy of a Record of Proceedings Under Article 15, 
UCMJ.  

These items constitute official service department records that 
existed and had not been previously associated with the claims 
file.  Furthermore, they are pertinent to the Veteran's claims, 
because he contends that his claimed disorders are attributable 
to assignment to an "experimental unit" during service.  The 
personnel file includes a record of his assignments, and the 
Record of Proceedings Under Article 15 indicates that the Veteran 
was absent without authority from his unit, which is identified 
as the Instrumentation Company, Experimentation Support Command.  

The Board notes that this evidence will be considered credible 
for the purpose of determining whether to reopen or reconsider 
the claims. See  Duran v. Brown, 7 Vet. App. 216 (1995) (evidence 
received subsequent to a final decision is considered credible 
unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Given this submission of official service department records, the 
Veteran's claims of service connection for (1) an eye disorder; 
(2) a bilateral foot disorder;  (3) a neck disorder; (4) a low 
back disorder; (5) a bilateral hand disorder; (6) a psychiatric 
disorder other than PTSD; and (7) PTSD, must be reconsidered. 38 
C.F.R. § 3.156(c). To this extent only, the appeal is granted.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  See 38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  In the present case, in view of the favorable 
disposition, the Board finds that all notification and 
development action necessary to render a fair decision on the 
issues has been accomplished.  


ORDER

The request to reconsider the previously denied claim of service 
connection for an eye disorder on a de novo basis is granted.  

The request to reconsider the previously denied claim of service 
connection for a bilateral foot disorder on a de novo basis is 
granted.  

The request to reconsider the previously denied claim of service 
connection for a neck disorder on a de novo basis is granted.  

The request to reconsider the previously denied claim of service 
connection for low back disorder on a de novo basis is granted.  

The request to reconsider the previously denied claim of service 
connection for a bilateral hand disorder on a de novo basis is 
granted.  

The request to reconsider the previously denied claim of service 
connection for a psychiatric disorder other than PTSD on a de 
novo basis is granted.  

The request to reconsider the previously denied claim of service 
connection for PTSD on a de novo basis is granted.  




REMAND

Upon review, the Board finds that further development is 
necessary for the claims of service connection for (1) an eye 
disorder; (2) a bilateral foot disorder;  (3) a neck disorder; 
(4) a low back disorder; (5) a bilateral hand disorder; (6) a 
psychiatric disorder other than PTSD; (7) PTSD; (8) hypertension; 
(9) a respiratory disorder; and (10) a sleep disorder; and the 
claims for an increased evaluation for (11) chronic bursitis, 
left patellae, and (12) chronic bursitis, right patellae.  

First, with regard to all of these claims, the Veteran has 
indicated that he is receiving Social Security Administration 
(SSA) disability benefits.  Where there is factual notice to VA 
that a Veteran is receiving SSA disability benefits, VA has the 
duty to acquire a copy of the SSA records, including the decision 
granting SSA disability benefits and the supporting medical 
documentation, if they are relevant.  SSA records are relevant if 
either (1) there is an SSA decision pertaining to a medical 
condition related to the one for which the Veteran is seeking 
service connection or (2) there are specific allegations 
"giv[ing] rise to a reasonable belief" that the SSA records may 
pertain to the claimed disability.  Baker v. West, 11 Vet. App. 
163 (1998); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 
2010).

Here, the record does not make clear the basis for the award of 
SSA disability benefits.  Therefore, they may be pertinent to 
each of the claims on appeal.  Accordingly, the SSA records must 
be obtained.  

Also, the record contains portions of the Veteran's service 
personnel record.  His entire personnel record, however, is not 
presently associated with the claims file.  The AMC/RO should 
attempt to obtain it.  If, after making as many requests as are 
necessary to obtain the records it is determined that the records 
do not exist or that further efforts to obtain those records 
would be futile, the AMC/RO should issue a Formal Finding on the 
Unavailability of Records Memorandum consistent with 38 C.F.R. § 
3.59(e)(1).  

With specific regard to the claims for increased evaluations for 
the service-connected left and right knee disabilities, the 
Veteran last underwent a VA examination in November 2008.  In 
November 2010, the Veteran submitted a letter from a VA 
neurosurgery department indicating that the Veteran was 
undergoing inpatient treatment following surgery.  The letter 
does not reveal, and the Veteran has not specified, the reason 
for the surgery.  If the surgery pertains to the Veteran's knee, 
it would indicate a material worsening of the disability since 
the last VA examination.  Therefore, the Board finds that a 
contemporaneous VA examination is necessary to assess the current 
nature, extent and severity of his service-connected left and 
right knee disabilities.  See 38 C.F.R. §§  3.326, 3.327 
(reexaminations will be requested whenever VA determines there is 
a need to verify the current severity of a disability, such as 
when the evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect.); Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43,186 (1995).

The AMC/RO should also ensure that the VA examination expresses 
all medical findings in terms conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the issues are REMANDED for the following action:

1. The RO should send the Veteran a letter 
requesting that he provide the names, 
addresses, and approximate dates of treatment 
for all health care providers who may have 
additional records pertinent to the remanded 
claims.   

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the Veteran, 
if not already associated with the claims 
file.  The RO should also obtain all of the 
Veteran's outstanding VA treatment records.

The RO should also take appropriate steps to 
contact the SSA and attempt to obtain any 
records pertinent to the Veteran's award or 
denial of Social Security disability 
benefits, including any decisions and/or 
determinations, and all supporting medical 
documentation utilized in rendering the 
decision.  

Additionally, the RO should contact the 
appropriate service department and/or records 
custodian(s), to include the National 
Personnel Records Center, with a request for 
copies of any outstanding service records, 
including the entire service personnel 
record.  

All attempts to fulfill this development must 
be documented in the claims file. If, after 
making as many requests as are necessary to 
obtain the records, it is determined that the 
records sought do not exist or that further 
efforts to obtain those records would be 
futile, the AMC/RO should issue a Formal 
Finding on the Unavailability of Records 
Memorandum consistent with 38 C.F.R. § 
3.59(e)(1), identifying: (i) the identity of 
the records VA was unable to obtain; (ii) an 
explanation of the efforts VA made to obtain 
the records; (iii) a description of any 
further action VA will take regarding the 
claim, including, but not limited to, notice 
that VA will decide the claim based on the 
evidence of record unless the claimant 
submits the records VA was unable to obtain; 
and (iv) a notice that the Veteran, as the 
claimant, is ultimately responsible for 
providing the evidence. 

3.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the record, 
to include any VA examinations necessary 
under 38 C.F.R. § 3.159(c)(4), to determine 
whether it is at least as likely as not that 
a claimed eye disorder; bilateral foot 
disorder; neck disorder; low back disorder; 
bilateral hand disorder; psychiatric disorder 
other than PTSD; PTSD; hypertension; 
respiratory disorder; and sleep disorder, had 
its onset or is otherwise etiologically 
related to the Veteran's service. 

4.  The RO should also schedule the Veteran 
for a VA examination to determine the nature 
and severity of the service-connected left 
and right knee disabilities.  The entire 
claims file, including a copy of this remand, 
must be made available to the examiner for 
review.  

Accordingly, the examiner should review the 
pertinent evidence, including the Veteran's 
lay assertions, and undertake any indicated 
studies.  Then, based on the results of the 
examination, the examiner should provide an 
assessment of the current nature and severity 
of the Veteran's service-connected chronic 
bursitis, left knee, and chronic bursitis, 
right knee.  In doing so, the examiner is 
asked to express the findings of range of 
motion studies in degrees and in relation to 
normal range of motion.  The examiner is also 
asked to fully describe any functional loss 
due to pain, weakened movement, excess 
fatigability, and incoordination present.  To 
the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of the 
affected joint.  

The examiner is asked to forth all 
examination findings, in a printed 
(typewritten) report, along with a complete 
rationale for all opinions and conclusions 
reached.  Also, specific references to the 
Veteran's claims file, including all 
pertinent medical records, and the Veteran's 
lay assertions should be provided, as 
appropriate.

5.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claims in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§  5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


